          Case 1:14-mc-02543-JMF Document 396 Filed 06/26/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------------x
IN RE:
                                                                                  14-MD-2543
GENERAL MOTORS LLC IGNITION SWITCH LITIGATION                                     14-MC-2543

This Document Relates to All Cases                                               ORDER NO. 172
-----------------------------------------------------------------------------x
JESSE M. FURMAN, United States District Judge:

                                    [Regarding Sealed and Redacted Filings]

         The Court previously granted parties in this action permission to temporarily file

documents under seal or in redacted form without first obtaining specific court approval and

required that they contemporaneously file a notice that a document was filed under seal. ECF

No. 4567 (“Order No. 133”). At the time that the Court issued Order No. 133, the Electronic

Case Filing System in the Southern District of New York did not allow parties to restrict viewing

access to a document filed on the docket, and it was therefore impossible for parties to file sealed

or unredacted documents electronically. The Court’s then-operative Individual Rules and

Practices in Civil Cases therefore required parties to email unsealed and unredacted (clean and

highlighted) versions of their filings to the Court.

         The District’s Electronic Case Filing System was recently changed to allow parties to

restrict viewing access to documents filed on the docket, and the Court revised its Individual

Rules and Practices in Civil Cases to reflect those changes. Going forward, parties should file

any proposed sealed or redacted documents in accordance with Rules 7.C.ii-iv of the Court’s

Individual Rules and Practices in Civil Cases, which are available at https://nysd.uscourts.gov/

hon-jesse-m-furman. For the reasons stated in Order No. 133, however, the parties may

temporarily file documents under seal or in redacted form, and they therefore do not need to file
         Case 1:14-mc-02543-JMF Document 396 Filed 06/26/20 Page 2 of 2



a letter-motion seeking the Court’s specific permission. Parties should link all sealed filings to

this Order or to Order No. 133, in accordance with Rule 6.12 of the Electronic Case Filing Rules

& Instructions, available at https://nysd.uscourts.gov/rules/ecf-related-instructions. In light of

the fact that a docket entry for any sealed or redacted filings will appear on the docket, the

parties also need not file a notice that a document was filed under seal. Except to the extent

modified here, Order No. 133 remains in effect.


       SO ORDERED.

Dated: June 26, 2020                                  __________________________________
       New York, New York                                      JESSE M. FURMAN
                                                             United States District Judge




                                                  2
